DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-15 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "said master key" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Treharne (U.S. Patent 6,501,369).
Regarding claim 8,
Treharne teaches that transmitter/receiver device comprising: a housing  (see the housing structure of  switch 16, which is integrally connected to antenna 18) including a computing device communication module (the internal components of switch 16), a battery (26), and a vehicle access device communication module (28); and an antenna (18) configured to communicate with an access device (38) for a vehicle.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over TREHARNE (U.S. Patent 6,501,369) in view of KAWAMURA (U.S. Publication 2014/0232521) and ALPAGO (WO 2016012604 A1).
Regarding claim 1,
Treharne teaches a vehicle access device duplication system comprising: 
a non-transitory computer-readable storage medium storing executing instructions that, when executed, cause a cloning application to perform steps comprising:
determining that a first device (key 36) of a customer is communicating with a transmitter/receiver device (18), the transmitter/receiver device including an antenna ring (see fig. 1) for communicating with an access device (transponder 38) for a vehicle (col. 3:23-29 teaches positioning of device 36 within switch 16 causing generation of command signals; also see col. 3:66-col.4:4); 
retrieving security information from said access device (col. 3:47-49 teaches that transponder 38 transmits a response code; Transponder also stores security code 42; column 4:2-6); 
Treharne fails to expressly teach:
communicating the security information for said access device to a network server; 
generating a cloning security information; and 
transmitting the cloning security information to the transmitter/receiver device to program a duplicate access device with the cloning security information; and a processor configured to execute the instructions.
Kawamura illustrates in fig. 3 and teaches a method for registering an electronic key comprising communicating the security information for said access device to a network server (Kawamura teaches in fig. 3 and [0034]) a registration tool 16 (similar to the diagnostic tool 32 of Treharne) which communicates update data information (e.g., key ID) to management center 17 (i.e., server) following a key registration process.) 
Before the effective filing date of the invention, it would have been obvious to modify the Treharne system per the teachings of Kawamura, communicating security codes 40, 42 from the diagnostic tool 32 to a further server device (as suggested by Kawamura), for the purpose of providing a blackened record of security codes and associated operator and/or vehicles, etcetera.
Treharne, as modified by Kawamura, fail to expressly teach:
 generating a cloning security information; and 
transmitting the cloning security information to the transmitter/receiver device to program a duplicate access device with the cloning security information; and a processor configured to execute the instructions.
ALPAGO teaches a multipurpose station adapted to duplicate electronic keys, wherein "electronic key" means any key provided with internal storage devices adapted to store an ID code, secret code or password, comprising: communicating the security information for said access device to a network server (page 9, lines 17-19 teaches “… sending the encrypted secret code, through the Internet, to the central processing unit MF 5, possibly by means of a server 7”); 
generating a cloning security information (page 9, lines 20-21 teaches, “…reprocessing the secret code by the MF 5 …”); and 
transmitting the cloning security information to the transmitter/receiver device to program a duplicate access device with the cloning security information (page 9, lines 21-22 teaches, “…retransmitting the decrypted secret code to the PC 6 and then verifying the code itself on the original key 100”).
Before the effective filing date of the invention, it would have been obvious to further modify the Treharne device per the teachings of Alpago such that the server additionally functions to generate and transmit cloning security information to a further device for programming the duplicate access device, thereby making it possible to simplify the components having direct contact with the access devices by locating the components for cloning security information, remotely with the server.
Regarding claim 2,
Treharne teaches that the transmitter/receiver device (18) includes a housing (the vehicle is interpreted as corresponding to the “housing” as broadly clamed)  including a computing device communication module (12), a battery (26), and a vehicle access device communication module (28).
Regarding claims 3 and 11,
Treharne teaches that the computing device communication module is configured to electronically communicate with the first device (36) in a wired manner or to communicate in a wireless manner.

Regarding claims 4 and 12,
Treharne teaches that the transmitter/receiver (18) device includes electronic components within a housing (see the housing structure of  switch 16, which is integrally connected to antenna 18) configured to provide a communication link between the first device(36), the access device(38), and the duplicate access device(see multiple access devices 38 in fig. 1).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over TREHARNE (U.S. Patent 6,501,369) in view of KAWAMURA (U.S. Publication 2014/0232521) and ALPAGO (WO 2016012604 A1) and further in view of CHAMBERS (U.S. Publication 2016/0132034).
Regarding claim 5,
Treharne, modified, teaches the vehicle access device duplication system of claim 2, but fails to expressly teach that the battery is rechargeable.
Chambers teaches a system similar to that of Treharne in that it comprise a mechanical key including  a transponder (20), for insertion into an ignition (12) wherein the ignition (12) is integrally formed with an antenna in the form of a single induction coil (16) surrounding the ignition lock 12 (see [0034]). Chambers further teaches testing device (26) having a receiver (24), which [0031] teaches is not restricted to being placed between the ignition lock (12) and the replacement transponder key (20) as drawn in fig. 1, but must be close enough to the antenna (16) and the transponder (22)  to receive response data from the transponder key. Chambers teaches in [0040] that the testing device (26) includes a battery (24) which is rechargeable.
Before the effective filing date of the invention, it would have been obvious to further modify the system of Treharne per the teachings of Chambers, providing a battery which may be recharged regularly, routinely or as needed. 
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over TREHARNE (U.S. Patent 6,501,369) in view of KAWAMURA (U.S. Publication 2014/0126719).
Regarding claim 9,
Treharne teaches the transmitter/receiver device of claim 8 comprising an antenna (18) in communication with a transponder (38). 
Treharne fails to teach the first coil communicating on as recited.
Kawamura teaches a method for registering electronic keys wherein the system comprises an antenna including a first coil configured to communicate on one frequency with said access device and a clonable duplicate key that operates on a first frequency ([0016] teaches that the transponder 4 is activated by drive radio waves transmitted from a coil antenna 5 of the vehicle 1; [0017] teaches that coil antenna 5 receives and transmits radio waves on a low frequency (LF) band or a high frequency (HF) band.)
Before the effective filing date of the invention, it would have been obvious to further modify the system of Treharne per the teachings of Kawamura, utilizing the coil antenna as claimed for the purpose of facilitating short range communication between the antenna and access device.
Regarding claim 10,
As best understood with regard to the U.S.C. 112 second paragraph rejection above, the combined teachings of Treharne and Kawamura appears to teach an antenna including a second coil configured to communicate on a second frequency with said master key for a vehicle and a clonable duplicate key that operates on a second frequency.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over TREHARNE (U.S. Patent 6,501,369) in view of CHAMBERS (U.S. Publication 2016/0132034).
Regarding claim 13,
Treharne teaches the vehicle access device duplication system of claim 2, but fails to expressly teach that the battery is rechargeable.
Chambers teaches a system similar to that of Treharne in that it comprise a mechanical key including  a transponder (20), for insertion into an ignition (12) wherein the ignition (12) is integrally formed with an antenna in the form of a single induction coil (16) surrounding the ignition lock 12 (see [0034]). Chambers further teaches testing device (26) having a receiver (24), which [0031] teaches is not restricted to being placed between the ignition lock (12) and the replacement transponder key (20) as drawn in fig. 1, but must be close enough to the antenna (16) and the transponder (22)  to receive response data from the transponder key. Chambers teaches in [0040] that the testing device (26) includes a battery (24) which is rechargeable.
Before the effective filing date of the invention, it would have been obvious to further modify the system of Treharne per the teachings of Chambers, providing a battery which may be recharged regularly, routinely or as needed. 
Allowable Subject Matter
Claims 6, 7, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 6 and 14,
	The prior art of record fails to teach the vehicle access device duplication system 
of claim 1 further wherein the antenna is attached to the housing and is a near field antenna that includes a coil with a plurality of wire windings wound in a coil shape and defining a coil axis such that the access device is configured to be inserted within an aperture defined by the coil shape to aligned the access device with the coil axis such that the windings of the antenna generally surround the access device.
Claims 7 and 15 are objected to due to their dependency upon base claims 6 and 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIONNE PENDLETON/Primary Examiner, Art Unit 2689